           Case 3:20-cv-04108-CRB Document 31 Filed 06/23/21 Page 1 of 5




     Richard T. Drury (SBN 163559)
 1   richard@lozeaudrury.com
     Rebecca Davis (SBN 271662)
 2   rebecca@lozeaudrury.com
     LOZEAU DRURY LLP
 3   1939 Harrison St., Suite 150
     Oakland, CA 94607
 4   Telephone: (510) 836-4200
     Facsimile: (510) 836-4205
 5
     [Additional counsel appearing on signature page]
 6
     Attorneys for Plaintiff and the Alleged Classes
 7
                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 8
 9                                                          Case No. 3:20-cv-04108-CRB
      JEFFREY KATZ CHIROPRACTIC, INC., a
10    California corporation, individually and on           UNOPPOSED ADMINISTRATIVE
      behalf of all others similarly situated,              MOTION TO EXTEND ALL
11                                                          REMAINING DEADLINES
                             Plaintiff,
12                                                          Date: TBD
      v.
                                                            Time: TBD
13                                                          Judge: Hon. Charles R. Breyer
      DIAMOND RESPIRATORY CARE, INC., a
      California corporation,                               Courtroom: 6
14                                                          Complaint Filed: June 22, 2020
15                           Defendant.

16
17          Pursuant to Local Civil Rule 6-3, Plaintiff Jeffrey Katz Chiropractic, Inc. (“Plaintiff” or
18   “Katz”) respectfully requests that the Court issue an Order extending all remaining deadlines by
19   30 days. In support of the instant motion, Plaintiff states as follows:
20          1.      Plaintiff’s counsel conferred with counsel for Defendant Diamond Respiratory
21   Care, Inc. (“Defendant” or “Diamond”) regarding the requested extension. Diamond does not
22   oppose the requested extension. (See Declaration of Taylor T. Smith (“Smith Decl.”), a true and
23   accurate copy of which is attached hereto as Ex. A.)
24          2.      On June 22, 2020, Plaintiff filed the instant action against Defendant alleging
25   wide-scale violations of the Telephone Consumer Protections Act, as amended by the Junk Fax
26   Prevention Act of 2005, 47 U.S.C. § 227, et seq. (“JFPA” or the “Act”)
27          3.      To date, the Parties have diligently worked to gather the information needed to
28
                                                       1
           Case 3:20-cv-04108-CRB Document 31 Filed 06/23/21 Page 2 of 5




 1   litigate this case through class certification, including serving and responding to numerous sets of
 2   discovery requests. (Smith Decl. ¶ 4.) Additionally, after Defendant disclosed that it utilized Duck
 3   Dive Communications, LLC d/b/a jBlast’s (“jBlast”) fax broadcasting software to send the faxes
 4   at issue in this case, Plaintiff effectuated a subpoena to produce documents, information, or
 5   objects directed to nonparty, jBlast. (Id. ¶ 5.)
 6           4.      After the Parties filed their most recent status report, the Court set the following
 7   deadlines for the remainder of the case:
 8                             Event                                   Proposed Deadlines
 9        Deadline to Complete Fact Discovery               October 1, 2021
10
          Plaintiffs’ Expert Disclosures Due                November 1, 2021
11
          Defendants’ Expert Disclosures Due                November 1, 2021
12
13        Rebuttal Expert Disclosures Due                   December 20, 2021

14        Complete Expert Discovery                         January 18, 2022
15
          Engage in Good Faith Settlement                   October 1, 2021
16
          Discussions
17
          Plaintiffs to File Motion for Class               August 2, 2021
18
          Certification
19
20        Defendants to File Opposition to Class            September 13, 2021

21        Certification

22        Plaintiffs to File Reply ISO Motion for Class     October 4, 2021
23        Certification
24
          Hearing on Motion for Class Certification         October 29, 2021; 10:00 a.m.
25
     (Dkt. 30.)
26
             5.      After the schedule was entered, the Parties worked to schedule the depositions of
27
     both parties. (Smith Decl. ¶ 7.)
28
                                                        2
           Case 3:20-cv-04108-CRB Document 31 Filed 06/23/21 Page 3 of 5




 1          6.         The Parties agreed to schedule the deposition of Plaintiff’s corporate representative
 2   to commence on July 10, 2021. (Id. ¶ 8.)
 3          7.         Further, on June 3, 2021, Diamond’s counsel informed Plaintiff’s counsel that its
 4   corporate representative was available for a deposition between July 14, 2021 and July 23, 2021.
 5   (Id. ¶ 9.) The parties ultimately agreed to schedule Diamond’s deposition to commence on July
 6   22, 2021. (Id.)
 7          8.         Given the current deadline to file its motion for class certification (August 2,
 8   2021), Plaintiff is concerned that it is not possible to obtain and review the deposition transcripts
 9   prior to briefing class certification. Consequently, Plaintiff respectfully requests that the Court
10   extend all deadlines by 30-days. Plaintiff proposes extending all deadlines as set forth below.
11
12                               Event                                   Proposed Deadlines
13        Deadline to Complete Fact Discovery                 November 1, 2021
14
          Plaintiffs’ Expert Disclosures Due                  December 1, 2021
15
          Defendants’ Expert Disclosures Due                  December 1, 2021
16
17        Rebuttal Expert Disclosures Due                     January 20, 2021

18        Complete Expert Discovery                           February 18, 2022
19
          Engage in Good Faith Settlement                     November 1, 2021
20
          Discussions
21
          Plaintiffs to File Motion for Class                 September 2, 2021
22
          Certification
23
24        Defendants to File Opposition to Class              October 13, 2021

25        Certification

26        Plaintiffs to File Reply ISO Motion for Class       November 4, 2021
27        Certification
28
                                                         3
           Case 3:20-cv-04108-CRB Document 31 Filed 06/23/21 Page 4 of 5




 1        Hearing on Motion for Class Certification         December 3, 2021; 10:00 a.m.
 2
            9.      In short, a brief 30-day extension of the remaining deadlines is necessary to permit
 3
     Plaintiff sufficient time to obtain and review the deposition transcripts prior to briefing class
 4
     certification. Further, the extension will enable the Court to make a determination regarding class
 5
     certification based on a complete record, including the testimony of both Parties.
 6
            WHEREFORE, Plaintiff respectfully requests that the Court issue an Order extending all
 7
     remaining deadlines by 30 days.
 8
 9
     Dated: June 23, 2021                           /s/ Taylor T. Smith
10                                                  Counsel for Plaintiff
11                                                  Rebecca Davis (SBN 271662)
                                                    Lozeau Drury LLP
12
                                                    1939 Harrison Street, Suite 150
13                                                  Oakland, CA 94612
                                                    Tel: 510-836-4200
14                                                  Rebecca@lozeaudrury.com
15                                                  Patrick H. Peluso (pro hac vice)
16                                                  Taylor T. Smith (pro hac vice)
                                                    Woodrow & Peluso, LLC
17                                                  3900 East Mexico Ave., Suite 300
                                                    Denver, Colorado 90210
18                                                  Tel: 720-213-0676
                                                    ppeluso@woodrowpeluso.com
19                                                  tsmith@woodrowpeluso.com
20
21
22
23
24
25
26
27
28
                                                        4
          Case 3:20-cv-04108-CRB Document 31 Filed 06/23/21 Page 5 of 5




 1                                  CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above papers was
 3   served upon counsel of record by filing such papers via the Court’s ECF system on June 23, 2021.
 4                                               /s/ Taylor T. Smith
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    5
